Citation Nr: 1326777	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for left ear hearing loss and right ear hearing loss, respectively.  The Veteran appealed with respect to the propriety of the initially assigned noncompensable rating for his bilateral hearing loss. 

In November 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file.  This case was previously before the Board in January 2013 at which time it was remanded for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through June 2013, which were considered by the agency of original jurisdiction (AOJ) in the July 2013 supplemental statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2012).   

In the Board's January 2013 remand, it was determined that a new VA examination was necessary to assess the current severity of the Veteran's bilateral hearing loss.  Pursuant to such remand, the AOJ coordinated with the West Haven, Connecticut, VA Medical Center (VAMC) to schedule an examination.  Such documentation reflects that a request for the examination was entered on January 15, 2013, and the Veteran failed to report on January 25, 2013.  The AOJ received notification from the VAMC on February 4, 2013, of the Veteran's failure to report to such examination.  

Subsequently, in July 2013 correspondence, the Veteran's representative indicated that the Veteran was not notified by telephone or United States Postal Service of the scheduled examination.   

Therefore, although it appears that the Veteran was scheduled for a VA examination in January 2013, there is no documentation of record that conclusively shows that the Veteran was notified of the examination.  Moreover, he contends that he did not receive notice of the scheduled examination.  Therefore, the Board finds that another remand is necessary in order to afford the Veteran a VA examination so as to assess the current nature and severity of his bilateral hearing loss.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  A copy of the notice letter regarding this scheduled examination should be placed in the claims file.  The Veteran should be advised that failure to report for the scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655  (2012).  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


